DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to the amendment filed 4/18/2022. Claim 1 has been amended. No claims have been added or received. Therefore, claims 1-8 are presently still pending in this application. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 5-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davenport et al. (2008/0051674), in view of Wondka (2005/0066976), in view of Fansworth et al. (2008/0142012), and in view of Cardoso (7,156,097).
Regarding claim 1, Davenport discloses a pressurized air delivery device for providing respiratory assistance to an infant human (size varied according to patient including infants) (para. 0068), said device comprising: a pair of nasal conduits (26, 30; supply conduits and tubular extensions) (para. 0063) each having a nasal prong (30), for insertion into a nostril of an infant and a hollow arm (26) oriented at approximately 90 degrees to the nasal prong forming an elbow shape (as shown in FIG. 3 of Davenport); a spacer (24; bridge member) connected to different one of the hollow arms; a pair of supply conduits (14; gas supply lines) having ends in fluid communication with the outwardly oriented ends of the pair of nasal conduits (pair of supply lines connected to supply lines or arms), the supply conduits having opposed ends connectible to a source of pressurized breathable gas (a connector for coupling auxiliary lines to the main respiratory gas supply line), wherein, in use, the nasal conduits are located in the nostrils of the infant humans to deliver continuous positive airway pressure without engaging otherwise contacting the nasal septum (as shown in FIG. 3, prongs are arranged so that they will not touch nasal septum).
Davenport does not disclose an adjustable spacer for assembly including a first portion and a second portion each connected to a different one of the hollow, rigid arms, wherein the adjustable spacer maintains the nasal prongs in spaced apart parallel orientations with the arms extending in opposed outward orientation aligned along a common transverse axis, the first and second portions adjustable cooperating with one another to enable the spacing between the nasal prongs to be varied to fit the infant.
Wondka teaches a pressurized air delivery device (positive airway pressure nasal interface) (Para. 0081) an adjustable spacer 66 (coupler) for assembly including a first and second portion each connected to a different one of the pair of nasal conduit arms 70, 72 (left and right coupler connector), wherein the adjustable spacer maintains the nasal prongs in spaced apart parallel orientation (to adjust or change the length of the coupler; affixed to the pair of interface tubes) (para. 0108; FIG. 8A-8G) with the arms extending in an opposed outwards orientation aligned along a common transverse axis (as shown in Wondka’s FIG. 4 and 11B), the first and second portions adjustably cooperating with one another to enable the spacing between the nasal prongs to be varied (to adjust or change the length of the coupler; affixed to the pair of interface tubes) (para. 0108; FIG. 8A-8G).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to replace the spacer of Davenport with an adjustable spacer as taught by Wondka in order to adjust or change the length of the coupler  to match the nasal prongs to the user's anatomy (para. 0105 and 0108).
The modified device off Davenport does not specifically disclose that the adjusting spacer is located underneath the arms of the nasal conduits.
However, Fansworth teaches a nasal cannula device comprising an adjustable spacer element (190; connecting bar, allows adjustably positioning the cannula tips relative to one another) that is located underneath the arms of a nasal conduit (FIG. 6) (para. 0063).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have moved the adjustable spacer of the modified device of Davenport to be located underneath the arms of a nasal conduit as taught by Fansworth in order to provide more length of the nasal conduit to be inserted for delivery of therapeutic gases.
Davenport does not disclose that the hollow arms are rigid (more rigid).
Cardoso teaches a pressurized air deliver device comprising nasal conduits (10) (nasal cannula) and supply conduits (flexible feed tube from an oxygen tank or wall fitting), wherein the nasal conduits are formed of a material that is more rigid than the supply conduits (cannula is preferably substantially rigid, flexible feed tube) (Cardoso, col. 4, lines 50-55).
Therefore, it would have been obvious to one or ordinary skill in the art at the time the invention was made to modify the nasal conduits and the supply conduits of the modified device of Davenport where the nasal conduits are formed of a material that is more rigid than the supply conduits as taught by Cardoso in order to maintain fixed alignment and connections with a patient's nose while the supply conduits are flexible for flexing in different directions for different positions and configurations of a ventilator relative to the patient’s head.

Regarding claim 2, the modified device of Davenport discloses that the adjustment spacer is a ratchet (124) (Wondka, para. 108).
Regarding claim 3, the modified device of Davenport discloses that the nasal conduits are removably attached to the supply conduits and of interchangable sizes (releasably connection; different sizes of cannula can be molded) (para. 0062, 0068).
Regarding claim 5, the modified device of Davenport has everything as claimed including each of said nasal conduit comprises an inlet for flow of air into nares of a user (connection port of 26 for the supply conduits 14) (FIG. 3), of but does not specifically disclose an outlet.
Wondka teaches a nasal conduit having an outlet 370 (vent port) (as shown in Wondka, para.  FIG. 4) (col. 15, lines 24-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add to the nasal conduit of the modified device of Davenport an outlet as taught by Wondka in order to facilitate exhalations and provide a safety access to ambient air in case of a gas source interruption (Wondka, col. 15, lines 24-35).
Regarding claim 6, the modified device of Davenport discloses that the breathable gas is air or oxygen (pressurized air) (Davenport, para. 0060).
Regarding claim 7, Davenport discloses a method of providing respiratory assistance to an infant human (size varied according to patient including infants) (para. 0068), said method including the steps of providing a pressurized air delivery device according to claim 1 (as shown in the rejection to claim 1 above) delivering pressurized air to the nose of said infant human through the nasal conduit (pressurized air; infant) (Davenport, para. 0060, 0068).
Regarding claim 8, the modified device of Davenport discloses portions of the nasal conduits are to be received by the infant human extend in a first direction and the spacer (as modified by Wondka) is disposed on a side of the device which is generally opposite from the first direction as shown in Davenport’s FIG. 3 (bridge (as modified by Wondka)) is positioned on a side of the device and is away from the direction (generally opposite) where the nasal conduits are received – away from the prongs 30).

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davenport et al. (2008/0051674), in view of Wondka (2008/0066976, in view of Fansworth et al. (2008/0142012), and in view of Cardoso (7,156,097) as applied to claim 1 above, and in further view of Doshi et al. (7,856,979).
Regarding claim 4, the modified device of Davenport has everything as claimed including the nasal conduits, but does not specifically disclose that each nasal conduit further comprises of a valve.
Doshi teaches a nasal conduit 28 (holdfast) further comprising a valve 36 (valve) (Doshi, col. 24, lines 10-20).
Therefore, it would have been obvious to one or ordinary skill in the art at the time the invention was made to add to the nasal conduit of the modified device of Davenport a valve as taught by Doshi in order to inhibit expiration more than inspiration through the nasal cavity (Doshi, col. 4, lines 62-67).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619


/MICHAEL J TSAI/Primary Examiner, Art Unit 3619